Case 6:18-cv-06635-FPG Document16 Filed 02/14/19 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
ROCHESTER DIVISION

CLINTON STRANGE,
Plaintiff
Case No. 6:18-CV-06635-FPG
FIRST AMENDED COMPLAINT
V.

SLICK INNOVATIONS, LLC;

a New York Domestic Limited Liability Company
&

BISTRO TO GO, LLC,

a Louisiana Limited Liability Company

Defendants

Civil Action:
Complaint for Violations of the:

Telephone Consumer Protection Act 47 U.S.C. § 227
Case 6:18-cv-06635-FPG Document16 Filed 02/14/19 Page 2 of 22

)
)
Demand for Jury Trial
)
)

Preliminary Statement:

This is an action brought by an adult individual who is a natural person against

Defendants SLICK INNOVATIONS, LLC and BISTRO TO GO, LLC for
violations of the Telephone Consumer Protection Act of 1991 (“TCPA”), under the
following U.S. Federal Statute:

Telephone Consumer Protection Act 47 U.S.C. § 227(b)(1)(a)
)

Jurisdiction of this Court arises under:
Telephone Consumer Protection Act 47 U.S.C. § 227

Because the action brought involves Federal Question Jurisdiction.

Venue Lies Properly in This Court:
Pursuant to 47 U.S.C. § 227(g)(4) & 28 U.S.C § 1391.
Case 6:18-cv-06635-FPG Document16 Filed 02/14/19 Page 3 of 22

Parties:
Plaintiff Clinton Strange is an adult individual residing at the address of:

Clinton Strange
7021 Winburn Drive
Greenwood, LA 71033

Defendant SLICK INNOVATIONS, LLC is a New York Domestic Limited

Liability Company who according to the New York Department of State Division
of Corporations is listed as:

Slick Innovations, LLC
301 E. Second Street
Suite 302
Jamestown, New York 14701
&

Whose Registered Agent is Listed as:
NONE

Defendant BISTRO TO GO, LLC is a Louisiana Limited Liability Company

that according to the Louisiana Secretary of State has a principal place of business
at:

Bistro To Go
748 Lassus Street
Shreveport, LA 71106
&

Whose Registered Agent is Listed as:
Jonathan E Emery
748 Lassus
Shreveport, LA 71106
Case 6:18-cv-06635-FPG Document16 Filed 02/14/19 Page 4 of 22

Factual Allegations:
1. Plaintiff's cellphone number 318-780-8946 is registered on the Federal Do-

Not-Call listing, and has been so registered since at least 10/29/2014, and

Plaintiff ‘re-registered’ on 01/24/2018.

2. Plaintiff never provided his cellphone number to Defendants or consented to
be contacted by any means on his cellphone number 318-780-8946 by the
Defendants listed herein. Plaintiff has no business relationship with either

Defendant, nor has he ever had one with either Defendant listed herein.

3. Plaintiff does not like to receive unwanted and solicitous commercial phone
calls, texts, or SMS/MMS messages on his cellphone because they “intrude
on his seclusion and violate his rights to privacy guaranteed under the U.S.
Constitution”, and further deplete Plaintiffs mobile device’s memory
storage capacity, deplete Plaintiff's battery level on his cellphone, and
require him to use a measurable amount of mental and physical energy to
review the contents of the unwanted SMS text spams. Plaintiff alleges that
[he] has Article III standing under the Constitution of the United States of

America as a result of Defendants’ alleged conduct. Also, that conduct meets
Case 6:18-cv-06635-FPG Document16 Filed 02/14/19 Page 5 of 22

at least the definition of the Tort of Conversion of Plaintiff's Chattel [i.e. his

cellular telephone].

. Plaintiff Clinton Strange is the wireless cellphone subscriber to the number
318-780-8946 and is financially responsible for the Verizon Wireless

Account herein.

. Plaintiff alleges that the Defendants or alternatively a 3" Party Marketing
Company hired by the Defendants sent at least one text message to the

Plaintiff on his cellphone number 318-780-8946 within a 12-month period.

. Plaintiff alleges that Defendants or alternatively a 3" Party Marketing
Company acting as an ‘Agent’ under the common law of agency for
Defendants utilized an Automatic Telephone Dialing System (“ATDS”) to
send unwanted / unsolicited SMS / MMS text spam messages to Plaintiff's
cellphone number 318-780-8946. Plaintiff knows that the technology
platform used to send the violative text message was an autodialer because
Defendant Slick Innovations’ website advertises “mass texting” as a product

they offer.
Case 6:18-cv-06635-FPG Document16 Filed 02/14/19 Page 6 of 22

7. On 08/24/2018 at 11:00am CDT Defendants allegedly sent Plaintiff a Text
Spam Message from Short Code number 31996 that contained advertising
for the Bistro To Go brand. The text message was impersonal and did not
mention Plaintiff by name. And a short code was used that indicated that an
ATDS was used to send the text message. The impersonal and generic nature
of Defendant’s text message demonstrates that Defendant utilized an ATDS
in transmitting the messages. See Jenkins v. LL Atlanta, LLC, No. 1:14-cv-
2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11 (N.D. Ga. Mar. 9,
2016)(“These assertions, combined with the generic, impersonal nature of
the text message advertisements and the use of a short code, support an
inference that the text messages were sent using an ATDS.”) (citing Legg v.
VoiceMedia Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff
alleged facts sufficient to infer text messages were sent using ATDS; use of
a short code and volume of mass messaging alleged would be impractical
without use of an ATDS); Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165,
1171 (N.D.Cal. 2010) (finding it "plausible" that defendants used an ATDS
where messages were advertisements written in an impersonal manner and
sent from short code); Hickey v. Voxernet LLC, 887 F. Supp. 2d 1125, 1130;
Robbins v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S. Dist.

LEXIS 72725, 2013
Case 6:18-cv-06635-FPG Document16 Filed 02/14/19 Page 7 of 22

WL 2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass messaging

would be impracticable without use of an ATDS)) See Exhibit A.

8. The text message from 08/24/2018 was sent to Plaintiff's cellphone number
318-780-8946 See Exhibit B.

9. The text message from 08/24/2018 contained Message Details than can be
examined by viewing Exhibit C.

10. The text message Plaintiff alleges was sent by the Defendants on
08/24/2018 contained advertising for Defendant Bistro To Go’s products and
services. The text message also constituted “telemarketing”.

11. Defendant Bistro To Go is a party to a contract, mise and or agreement(with
Defendant Slick Innovations) that is enforceable, under the terms of said
agreement, governed by the Laws of the State of New York.

12. Defendant Slick Innovations d/b/a SlickText operates the ATDS platform
technology which has the present or potential capacity to store cellphone
numbers (from a contact list). The software technology then “mass texts” the
targeted numbers randomly and/ or in a sequence at the discretion of the
“machine”. A Technology platform such as this which meets at least the “low

bar” of what constitutes an autodialer in the Second Circuit.
Case 6:18-cv-06635-FPG Document16 Filed 02/14/19 Page 8 of 22

13. Defendant Slick Innovations is domiciled in Chautauqua County, NY and is
registered with the New York Division of Corporations as a Domestic For-
Profit Limited Liability Company.

14. Defendant Bistro To Go is a Louisiana Limited Liability Company.

15. Defendants colluded together to send the violating text message Plaintiff
received and perhaps more that Plaintiff has since deleted from his phone.

16. The text message that the Plaintiff alleges to have received on his
cellphone on 08/24/2018 at 11:00am CST seems to indicate that [i]t was in
reference to a “first time Bistro To Go online order” lending weight to the
Plaintiff's allegation that NO PRIOR established business relationship
existed between Plaintiff and the Defendants herein See Exhibit A.

17. Defendant Party Slick Innovations maintains most or all of the business
and electronic records pertaining to and regarding the text message
campaigns between the Client who is Defendant Party Bistro To Go at the
Jamestown, New York Office.

18. Defendants text message that Plaintiff can document DID NOT contain
‘opt-out’ instructions in violation of 16 C.F.R., and the TSR ‘Telemarketing
Sales Rule’ See Exhibit A.

19. Defendants were careless and reckless in their maintaining customer

listings in that they knew they did not have consent to text message all the
Case 6:18-cv-06635-FPG Document16 Filed 02/14/19 Page 9 of 22

numbers ‘on their list, or alternatively were negligent in the duty of care they
exercised in maintaining the ‘opted-in’ list of cellphone subscribers to the
campaign.

20. Other U.S. District courts in the Second Circuit have adhered to an adopted
pleading standard (in regard to Motions to Dismiss) of alleging an ATDS
was used. For instance, recently in Rotberg v. Jos. A. Bank Clothiers,

Inc. Case No. 16-cv-2962, 2018 WL 5787480 (S.D.N.Y. Nov. 5, 2018),
when a “mass texting” platform was used to send text messages. In that case
the platform provider advertised it sent 4 Billion text messages. It also was a
“mass texting” service like Defendant Slick Innovations.

21. Defendant Party Slick Innovations ‘Platform Equipment’ is housed in or
near their principal place of business in Jamestown New York, and this will
be the location where Plaintiff’s Technology Expert Witness will be able to
further evaluate the machine to prove “[i]t has the present or potential
capacity” to be defined as an ATDS under the definition of the Second
Circuit.

22. Defendant Party Bistro To Go will be able to provide unprivileged
communications between themselves and Defendant Party Slick Innovations

regarding the text messaging campaign.
Case 6:18-cv-06635-FPG Document 16 Filed 02/14/19 Page 10 of 22

23. The Telephone Consumer Protection Act 47 U.S.C. § 227(b)(1)(a)(iii) states
in part that:
(b)RESTRICTIONS ON USE OF AUTOMATED TELEPHONE EQUIPMENT
(1)PROHIBITIONS It shall be unlawful for any person within the United States, or

any person outside the United States if the recipient is within the United States

(A)to make any call (other than a call made for emergency purposes or made with
the prior express consent of the called party) using any automatic telephone dialing
system or an artificial or prerecorded voice

iii)

to any telephone number assigned to a paging service, cellular telephone service,
specialized mobile radio service, or other radio common carrier service, or any
service for which the called party is charged for the call, unless such call is made

solely to collect a debt owed to or guaranteed by the United States

24.Courts have upheld that Defendants are liable for the actions of 3" parties
when [they] hire 3" party companies to market their products and services.
See Krakauer v. Dish Network LLC, No. 1:14-CV-00333, M.D.N.C.;
&
United States of America et al v. Dish Network LLC, No. 3:09-CV-03073,
C.D. Il.

10
Case 6:18-cv-06635-FPG Document 16 Filed 02/14/19 Page 11 of 22

25.The term “‘agency’ means more than mere passive permission; it involves

request, instruction, or command.” See Taco Bell I, 879 F. Supp. 2d at 1084.

26.The Plaintiff alleges that the conduct of the Defendant’s and or their 3"
Party marketing partners arises to a level worthy of Trebled Damages under
the TCPA.

27.The TCPA provides at 47 U.S.C. § 227(b)(3)(C) in part that trebled damages

can be awarded by the court for willful and / or knowing violations by the

Defendant: or
C) both such actions.
If the court finds that the defendant willfully or knowingly violated this subsection,
or the regulations prescribed under this subsection, the court may, in its discretion,
increase the amount of the award to an amount equal to not more than 3 times the

amount available under subparagraph (B) of this paragraph.

28.At all times pertinent hereto Defendants were acting by and through their
agents, servants and / or employees who were acting within the course and
scope of their agency or employment, and under the direct supervision and

control of the Defendants herein.

11
Case 6:18-cv-06635-FPG Document 16 Filed 02/14/19 Page 12 of 22

29. At all times pertinent hereto, the conduct of the Defendants, as well as that
of their agents, servants and/ or employees was intentional, reckless, and in
grossly negligent disregard for Federal Laws and the rights of the Plaintiff

herein.

30. In the event of default, the Defendants should be ordered to pay Plaintiff
between $500 and $1500 along with all costs of bringing and litigating the

action together along with pre and post judgement interest.

Count I:

34. Plaintiff incorporates the foregoing paragraphs as though the same were

set forth at length herein.

35. At all times pertinent hereto the Defendants were liable to the Plaintiff for

violations of:

Telephone Consumer Protection Act 47 U.S.C. § 227(b)(1)(a)

Which makes Defendants liable to Plaintiff for at least 1 violation as
evidenced in the complaint and Plaintiff seeks between $500 and $1,500 in
damages for said violation/s at the discretion of the court.

12
Case 6:18-cv-06635-FPG Document 16 Filed 02/14/19 Page 13 of 22

Jury Trial Demand;

Plaintiff demands trial by jury on all issues so triable.

Prayer for Relief;

WHEREFORE, Plaintiff seeks judgement in Plaintiff’s favor and damages
against the Defendant, based on the following requested relief:

Statutory Damages;

Treble Damages;

Stacked Damages;

Pre and Post Judgement Interest;

Enjoinder from further violations of these parts;

Costs of litigating the action together along with all reasonable attorney’s
fees (if any) and court costs;

And such other and further relief as may be necessary, just and proper.

Respectfully Submitted,

ad
x AAA. wv ([- RA- BOLT
Clinton Strange
Pro Se Dated
7021 Winburn Drive
Greenwood, LA 71033
318-780-8946
parsmllc@gmail.com

13
Case 6:18-cv-06635-FPG Document16 Filed 02/14/19 Page 14 of 22

EXHIBIT A
Case 6:18-cv-06635-FPG Document 16 Filed 02/14/19 Page 15 of 22

OR ac. ee ie ee

@ | co Pe

31996
ca

Mobile

 

 

t 4‘
”

bistratogo.co

Text BISTROTOGO to 33733

maces ee atm

$5 DOLLARS OF YOUR

rene PE Oe

 
Case 6:18-cv-06635-FPG Document16 Filed 02/14/19 Page 16 of 22

t

eueehels
oe

Mobile

 

 

UN OUR WESSI
bistrotogs.co

» 2 OM THE

Text BISTROTOGO to 33733

Bee eccat tt Ai ett

$5 DOLLARS OF YOUR
FIRST BISTRO TO GO
ONLINE ORDER! WHY
WAIT? SKIP THE LINE
NEXT TIME! ORDER
AND PAY FOR
DELICIOUS BISTRO TO
GO FOOD ONLINE! IT's
EASY AND FASTI!

So ype a messace.. G) &

 

 
Case 6:18-cv-06635-FPG Document 16 Filed 02/14/19 Page 17 of 22

EXHIBIT B
Case 6:18-cv-06635-FPG Document16 Filed 02/14/19 Page 18 of 22

Message Info

From 31996
Received 11:00 AM
Type Multimedia message

Size 63.3 KB

sent To

Me

' Mobile: 3187808946

CLOSE

 
Case 6:18-cv-06635-FPG Document 16 Filed 02/14/19 Page 19 of 22

EXHIBIT C
Case 6:18-cv-06635-FPG Document16 Filed 02/14/19 Page 20 of 22

Message Info

From 31996

Received 11:00 AM

Type Multimedia message

Size 63.3 KB

Msgld 139A63ECB3C30000F7300002
Uid 839001622

Message eines Phone

Xid 139A63ECB3C30000F730000201
Thread Id 45

Native Thread Id 45

HIDE DETAILS CLOSE

 

 
Case 6:18-cv-06635-FPG Document16 Filed 02/14/19 Page 21 of 22

wee 7 My he iy 2 rays 29 ul +d

Message Info

Msg DB Id 176

Native Id 20

Date Fri Aug 24 11:00:08 CDT 2018
Server Time Fri Aug 24 11:00:08 CDT...
Media Type [text/plain, image/jpeg]

Media Resolution 600x942

Sent To

 

“ Mobile: 3187808946

ee

HIDE DETAILS CLOSE

Vasaneana aura om rare AA | ae

 

 
Case 6:18-cv-06635-FPG Document 16 Filed 02/14/19 Page 22 of 22

To:

Clerk, United States District Court
100 State Street
Rochester, NY 14614

 

From:

Clinton Strange

7021 Winburn Drive
Greenwood, LA 71033

 

Dear Clerk:

Please find the enclosed documents pertaining to Strange v. Slick Innovations LLC et al. Case
No. 6:18-CV-06635-FPG:

1- First Amended Complaint to be filed

2- A proposed “Service Packet” to be forwarded to the US Marshall Service for service on
Defendant Bistro To Go, LLC only. The Defendant Slick Innovations has been served (or
will be served electronically) via counsel who has appeared in this action.

Warmest Regards,

me

Clinton Strange 2-5-2019
